Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 12/13/2021. Claims 1-21 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (U.S. Publication No. 2020/0249675) in view of Kazemi et. al. (U.S. Publication No. 2018/0292830) in further view of Akella (U.S. Publication No. 2020/0406894).
Regarding claim 1
Kim discloses “generating a set of standardized metrics, each metric representing a performance characteristic of an ADV controller having the specified ADV controller type for the specified ADV type;” (See Kim [0021] “(I) if a video data transmitted from the specific autonomous vehicle among autonomous vehicles is 
Kim discloses “and using the set of standardized metrics to generate an updated ADV controller having the specified ADV controller type;” (See Kim [0021] “(II) inputting the video data and its corresponding labeled data to the fine-tuning system as training data, to thereby update the specific deep learning model;”).
Kim discloses all of the elements of claim 1 except “A computer-implemented method of improving an autonomous driving vehicle (ADV) control system, comprising: extracting, from driving records of a plurality of ADVs, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator(LQR) controller type, or a hybrid controller type;”, “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;”, & “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.”
Kim modified by Kazemi discloses “A computer-implemented method of improving an autonomous driving vehicle (ADV) control system, comprising: extracting, from driving records of a plurality of ADVs, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator (LQR) controller type, or a hybrid controller type;” (See Kazemi [0022] disclosing a LQR controller type as a possibility and training an autonomous control system using an existing type. “Thus, the systems and methods of the present disclosure leverage the existing cost function structure used by the optimization planner of the autonomous vehicle motion planning system, which may, in some implementations, be or include a linear quadratic regulator. In particular, rather than attempting to teach the motion planning system to directly replicate the humanly-executed trajectory within the vehicle state space, the systems and methods of the present disclosure enable the autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior by optimizing or otherwise adjusting the gains of the one or more cost functions that are already used by the optimization planner of the autonomous vehicle motion planning system.” & Kim [0020] “As one example, at the step of (c), the managing device acquires circumstance information of the specific autonomous vehicle by interworking with the specific autonomous vehicle, determines whether the circumstance information is in a first condition corresponding to a driving-priority circumstance or a second condition corresponding to a maintenance-priority circumstance, and transmits the specific deep learning model to the specific autonomous vehicle when the circumstance information is in the second condition.”). 
Kim modified by Kazemi discloses “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.” (See Kazemi [0023] “After such automatic tuning, the autonomous vehicle motion planning system will produce motion plans for the autonomous vehicle that more closely resemble 
Kim and Kazemi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kazemi, to incorporate a specific controller type as a 
Akella discloses “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;” (See Akella Fig. 3 Char. 304 & [0025] “The training computer system 206 provides the driving training data 202 to a machine-learning system to produce a machine-learned model 208. In various examples, the training computer system 206 trains the machine-learned model 208 by providing the driving-environment characteristics in the driving training data 202 to the machine-learned model 208, and using a reward or example of the associated vehicle speed driven by the human operator. In one example, machine-learned model 208 is a universal approximator. In some implementations, the driving training data 202 is processed to filter data to exclude where the driven vehicle is not moving, or the vehicle is impeded by another vehicle. In some examples, the driving training data 202 includes data from a variety of vehicle types, and the driving training data 202 is filtered to include only those vehicle types to be controlled by the machine-learned model 208.”).
Kim and Akella are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Akella, to exclude/filter out driving records of stationary vehicles or vehicles of a specific type, which do not need to be controlled by a machine 
Regarding claim 4
Kim modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the stationary state of the ADV is determined by at least one of: a gearshift position of the ADV being one of neutral or park; or a speed of the ADV being zero.”
Akella discloses “The method of claim 1, wherein the stationary state of the ADV is determined by at least one of: a gearshift position of the ADV being one of neutral or park; or a speed of the ADV being zero.” (See Akella [0040] “In some examples, the machine-learning computer system excludes driving data where the vehicle is not moving. In other examples, the machine-learning computer system excludes driving data where the speed of a particular vehicle is impeded by another vehicle or object, for example closely following another vehicle.” Akella discloses considering the speed of the vehicle as a factor to determine if the vehicle is moving.).
Kim and Akella are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Akella, to exclude/filter out driving records of stationary vehicles as determined by a vehicle speed. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data.
Regarding claim 5
Kim discloses “The method of claim 1, further comprising: aligning the extracted driving records for each ADV in the plurality of ADVs according to a timestamp of each extracted driving record.” (See Kim [0066] “Herein, the deep learning model library 160 may classify and manage the deep learning models based on information such as place, date and time, time periods, type of the autonomous vehicles, etc. corresponding to training data used for training each of the deep learning models, or classify and manage the deep learning models currently used by the individual autonomous vehicles such that each of the deep learning models corresponds to the individual autonomous vehicles.”).
Regarding claim 8
Kim discloses “The method of claim 1, further comprising: generating one or more suggested updates to the ADV controller, based upon the generated set of standardized metrics.” (See Kim [0021] “and (III) instructing an automatic updating system to transmit the updated specific deep learning model to the specific autonomous vehicle, to thereby support the specific autonomous vehicle to perform the autonomous driving by using the updated specific deep learning model other than a legacy deep learning model.”).
Regarding claim 10
Kim discloses “generating a set of standardized metrics, each metric representing a performance characteristic of an ADV controller having the specified ADV controller type for the specified ADV type;” (See Kim [0021] “(I) if a video data transmitted from the specific autonomous vehicle among autonomous vehicles is acquired through a video storage system, instructing a fine-tuning system to acquire a 
Kim discloses “and using the set of standardized metrics to generate an updated ADV controller having the specified ADV controller type;” (See Kim [0021] “(II) inputting the video data and its corresponding labeled data to the fine-tuning system as training data, to thereby update the specific deep learning model;”).
Kim discloses all of the elements of claim 10 except  “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: extracting, from driving records of a plurality of ADVs, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator(LQR) controller type, or a hybrid controller type;”, “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;”, & “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.”
Kim modified by Kazemi discloses “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: extracting, from driving records of a plurality of ADVs, driving records for a specified ADV type having a specified ADV controller type which includes a model predictive control (MPC) controller type, a linear quadratic regulator(LQR) controller type, or a hybrid controller type;” (See Kazemi [0022] disclosing a LQR controller type as a possibility and training an autonomous control system using an existing type. “Thus, the systems and methods of the present disclosure leverage the existing cost function structure used by the optimization planner of the autonomous vehicle motion planning system, which may, in some implementations, be or include a linear quadratic regulator. In particular, rather than attempting to teach the motion planning system to directly replicate the humanly-executed trajectory within the vehicle state space, the systems and methods of the present disclosure enable the autonomous vehicle motion planning system to learn to generate motion plans that mimic human driving behavior by optimizing or otherwise adjusting the gains of the one or more cost functions that are already used by the optimization planner of the autonomous vehicle motion planning system.” & Kim [0020] “As one example, at the step of (c), the managing device acquires circumstance information of the specific autonomous vehicle by interworking with the specific autonomous vehicle, determines whether the circumstance information is in a first condition corresponding to a driving-priority circumstance or a second condition corresponding to a maintenance-priority circumstance, and transmits the specific deep learning model to the specific autonomous vehicle when the circumstance information is in the second condition.”). 
Kim modified by Kazemi discloses “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.” (See Kazemi [0023] “After such automatic tuning, the autonomous vehicle motion planning system 
Kim and Kazemi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to 
Akella discloses “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;” (See Akella Fig. 3 Char. 304 & [0025] “The training computer system 206 provides the driving training data 202 to a machine-learning system to produce a machine-learned model 208. In various examples, the training computer system 206 trains the machine-learned model 208 by providing the driving-environment characteristics in the driving training data 202 to the machine-learned model 208, and using a reward or example of the associated vehicle speed driven by the human operator. In one example, machine-learned model 208 is a universal approximator. In some implementations, the driving training data 202 is processed to filter data to exclude where the driven vehicle is not moving, or the vehicle is impeded by another vehicle. In some examples, the driving training data 202 includes data from a variety of vehicle types, and the driving training data 202 is filtered to include only those vehicle types to be controlled by the machine-learned model 208.”).
Kim and Akella are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Akella, to exclude/filter out driving records of stationary 
Regarding claim 16
Kim discloses “A data processing system, comprising: a processor;” (See Kim Fig. 1, Char. 120).
Kim discloses “and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including: extracting, from driving records of a plurality of ADVs, driving records for a specified ADV type having a specified ADV controller type;” (See Kim [0020] “As one example, at the step of (c), the managing device acquires circumstance information of the specific autonomous vehicle by interworking with the specific autonomous vehicle, determines whether the circumstance information is in a first condition corresponding to a driving-priority circumstance or a second condition corresponding to a maintenance-priority circumstance, and transmits the specific deep learning model to the specific autonomous vehicle when the circumstance information is in the second condition.”).
Kim discloses “generating a set of standardized metrics, each metric representing a performance characteristic of an ADV controller having the specified ADV controller type for the specified ADV type;” (See Kim [0021] “(I) if a video data transmitted from the specific autonomous vehicle among autonomous vehicles is acquired through a video storage system, instructing a fine-tuning system to acquire a 
Kim discloses “and using the set of standardized metrics to generate an updated ADV controller having the specified ADV controller type;” (See Kim [0021] “(II) inputting the video data and its corresponding labeled data to the fine-tuning system as training data, to thereby update the specific deep learning model;”).
Kim discloses all of the elements of claim 10 except “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;”, & “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.”
Kim modified by Kazemi discloses “and distributing the updated ADV controller of the specified ADV controller type based on whether the specified ADV controller type is the MPC controller type, the LQR controller type, or the hybrid controller type, to one or more ADVs of the ADV type, for use in driving the one or more ADVs.” (See Kazemi [0023] “After such automatic tuning, the autonomous vehicle motion planning system will produce motion plans for the autonomous vehicle that more closely resemble human driving behavior. In particular, the systems and methods of the present disclosure can adjust the cost function gains to approximate a human judgment of the appropriate balance of competing cost features that is implicitly exhibited by the humanly-executed motion plan. Therefore, the autonomous driving performed by the tuned autonomous vehicle will feel more natural and comfortable to a human 
Kim and Kazemi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kazemi, to incorporate a specific controller type as a possibility among a plurality of controller types for training the control system of an autonomous vehicle. Doing so provides a method in the art known for motion planning of a specific autonomous vehicle type, which would advantageously enable an increase in accuracy and the smoothness of a motion plan for a specific autonomous vehicle and controller type.
Akella discloses “filtering the extracted driving records to exclude driving records representing manual driving and to exclude driving records representing a stationary state of an ADV in the plurality of ADVs;” (See Akella Fig. 3 Char. 304 & [0025] “The training computer system 206 provides the driving training data 202 to a machine-learning system to produce a machine-learned model 208. In various examples, the training computer system 206 trains the machine-learned model 208 by providing the driving-environment characteristics in the driving training data 202 to the machine-learned model 208, and using a reward or example of the associated vehicle speed driven by the human operator. In one example, machine-learned model 208 is a universal approximator. In some implementations, the driving training data 202 is processed to filter data to exclude where the driven vehicle is not moving, or the vehicle is impeded by another vehicle. In some examples, the driving training data 202 includes data from a variety of vehicle types, and the driving training data 202 is filtered to include only those vehicle types to be controlled by the machine-learned model 208.”).
Kim and Akella are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Akella, to exclude/filter out driving records of stationary vehicles or vehicles of a specific type, which do not need to be controlled by a machine learning model (such as a manual driving vehicle). Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data.
Claims 2, 9, 11, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (U.S. Publication No. 2020/0249675) in view of Kazemi et. al. (U.S. Publication No. 2018/0292830) .
Regarding claim 2
Kim modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having the an ADV type and an ADV controller type corresponding to a real ADV in the plurality of ADVs.”
Kislovskiy discloses “The method of claim 1, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having the an ADV type and an ADV controller type corresponding to a real ADV in the plurality of ADVs.” (See Kislovskiy [0034] “In various examples, each software release may be paired with a particular trip classifier (e.g., a trip classifier and software release pair can be locked together without being used for other software releases and trip classifiers). Furthermore, when a software release is developed, it may first be pre-certified through a set of simulations, such as full log set simulations developed through previously verified software releases and log data from actual AV trips, edge case Monte Carlo sampling, plan-based evaluation, and simulation analysis capable of adjusting simulation parameters (e.g., simulating fault conditions and failures) and incorporating additional actors (e.g., other vehicles or pedestrians) to provide a broad range of test scenarios with highly granular control.”).
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further 
Regarding claim 9
Kim modified discloses all of the elements of claim 8, and further discloses all of the elements of the claimed invention except “The method of claim 8, further comprising: running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;”, & “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.”
Kislovskiy discloses “The method of claim 8, further comprising: running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;
Kislovskiy discloses “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.” (See Kislovskiy [0060] “In certain examples, the simulation engine 260 can further execute plan-based evaluation of the new software version 252 by confining the new software version 252 to the recorded trip log 242 without enabling free execution of vehicle trajectories. In further examples, the simulation engine 260 can adjust parameters of the simulation based on the simulation configurations 274, and can thus simulate AV failures (e.g., sensor failures or mechanical failures), sensor data occlusions, additional entities (e.g., simulated vehicles, objects, or pedestrians), and the like.”).
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Kislovskiy, to incorporate simulated driving data to further train an autonomous vehicle. Doing so provides a method in the art known to train an autonomous vehicle control system for motion planning, which would advantageously enable an autonomous uniform analysis of control system data and further tuning of an autonomous control system.
Regarding claim 11
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The medium of claim 10, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having an ADV type and a specified controller type corresponding to a real ADV in the plurality of ADVs.
Kislovskiy discloses “The medium of claim 10, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having an ADV type and a specified controller type corresponding to a real ADV in the plurality of ADVs.” (See Kislovskiy [0034] “In various examples, each software release may be paired with a particular trip classifier (e.g., a trip classifier and software release pair can be locked together without being used for other software releases and trip classifiers). Furthermore, when a software release is developed, it may first be pre-certified through a set of simulations, such as full log set simulations developed through previously verified software releases and log data from actual AV trips, edge case Monte Carlo sampling, plan-based evaluation, and simulation analysis capable of adjusting simulation parameters (e.g., simulating fault conditions and failures) and incorporating additional actors (e.g., other vehicles or pedestrians) to provide a broad range of test scenarios with highly granular control.”).
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Kislovskiy, to incorporate simulated driving data to further train an autonomous vehicle. Doing so provides a method in the art known to train an autonomous vehicle control system for motion planning, which would advantageously enable an autonomous uniform analysis of control system data and tuning of an autonomous control system.
Regarding claim 15
Kim discloses “The medium of claim 10, the operations further comprising: generating one or more suggested updates to the ADV controller, based upon the generated set of standardized metrics;” (See Kim [0021] “and (III) instructing an automatic updating system to transmit the updated specific deep learning model to the specific autonomous vehicle, to thereby support the specific autonomous vehicle to perform the autonomous driving by using the updated specific deep learning model other than a legacy deep learning model.”).
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;”, & “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.”
Kislovskiy discloses “running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;” (See Kislovskiy [0059] “In various examples, each software release may be paired with a particular trip classifier (e.g., a trip classifier and software release pair can be locked together without being used for other software releases and trip classifiers). Furthermore, when a software release is developed, it may first be pre-certified through a set of simulations, such as full log set simulations developed through previously verified software releases and log data from actual AV trips, edge case Monte Carlo sampling, plan-based evaluation, and simulation analysis capable of adjusting simulation parameters (e.g., simulating fault conditions and failures) and incorporating additional actors (e.g., other vehicles or pedestrians) to provide a broad range of test scenarios with highly granular control.”).
Kislovskiy discloses “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.” (See Kislovskiy [0060] “In certain examples, the simulation engine 260 can further execute 
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Kislovskiy, to incorporate simulated driving data to further train an autonomous vehicle. Doing so provides a method in the art known to train an autonomous vehicle control system for motion planning, which would advantageously enable an autonomous uniform analysis of control system data and further tuning of an autonomous control system.
Regarding claim 17
Kim modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The system of claim 16, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having an ADV type and a specified controller type corresponding to a real ADV in the plurality of ADVs.”
Kislovskiy discloses “The system of claim 16, wherein the plurality of ADVs includes one or more simulated ADVs of a simulation system, each simulated ADV having an ADV type and a specified controller type corresponding to a real ADV in the plurality of ADVs.” (See Kislovskiy [0034] “In various examples, each software release may be 
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Kislovskiy, to incorporate simulated driving data to further train an autonomous vehicle. Doing so provides a method in the art known to train an autonomous vehicle control system for motion planning, which would advantageously enable an autonomous uniform analysis of control system data and tuning of an autonomous control system.
Regarding claim 21
Kim discloses “The system of claim 16, the operations further comprising: generating one or more suggested updates to the ADV controller, based upon the generated set of standardized metrics:” (See Kim [0021] “and (III) instructing an automatic updating system to transmit the updated specific deep learning model to the specific autonomous vehicle, to thereby support the specific autonomous vehicle to 
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;”, & “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.”
Kislovskiy discloses “running, one or more times, a simulated ADV on a simulation system using the updated ADV controller;” (See Kislovskiy [0059] “In various examples, each software release may be paired with a particular trip classifier (e.g., a trip classifier and software release pair can be locked together without being used for other software releases and trip classifiers). Furthermore, when a software release is developed, it may first be pre-certified through a set of simulations, such as full log set simulations developed through previously verified software releases and log data from actual AV trips, edge case Monte Carlo sampling, plan-based evaluation, and simulation analysis capable of adjusting simulation parameters (e.g., simulating fault conditions and failures) and incorporating additional actors (e.g., other vehicles or pedestrians) to provide a broad range of test scenarios with highly granular control.”).
Kislovskiy discloses “and generating a new set of standardized metrics based upon driving records generated by rerunning the one or more simulations.” (See Kislovskiy [0060] “In certain examples, the simulation engine 260 can further execute plan-based evaluation of the new software version 252 by confining the new software version 252 to the recorded trip log 242 without enabling free execution of vehicle trajectories. In further examples, the simulation engine 260 can adjust parameters of 
Kim, Kazemi, Akella, and Kislovskiy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Kislovskiy, to incorporate simulated driving data to further train an autonomous vehicle. Doing so provides a method in the art known to train an autonomous vehicle control system for motion planning, which would advantageously enable an autonomous uniform analysis of control system data and further tuning of an autonomous control system.
Claims 3, 6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (U.S. Publication No. 2020/0249675) in view of Kazemi et. al. (U.S. Publication No. 2018/0292830) in further view of Akella (U.S. Publication No. 2020/0406894) in even further view of Sathyanarayana et. al. (U.S. Publication No. 2018/0365533).
Regarding claim 3
Kim modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.”
Sathyanarayana discloses “The method of claim 1, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection parameters, voltage and/or current values of any vehicle components operating on electrical power, brake lever position, brake pedal position, brake caliper position, etc.), vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.), vehicle inputs (e.g., accelerator pedal position, steering wheel position, gear shifter position, etc.), driver parameters (e.g., whether the driver is distracted or not, a distraction level of a distracted driver, a head position of a driver, etc.), vehicle cabin parameters (e.g., noise levels, number of passengers in the vehicle, etc.), and any other suitable data related to the operation of a vehicle.”).
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sathyanarayana, to filter driving records to include a gearshift position. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data, by filtering out gearshift positions in neutral or park.
Regarding claim 6
Kim modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;”, “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;”, & “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.”
Sathyanarayana discloses “The method of claim 1, wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection parameters, voltage and/or current values of any vehicle components operating on electrical power, brake lever position, brake pedal position, brake caliper position, etc.),”).
Sathyanarayana discloses “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;” (See Sathyanarayana [0044] “vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.),”).
Akella discloses “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.” (See Akella [0070] “For example, while sensor data from the LIDAR, camera, radar, and/or sonar sensors or subsystems may be used to estimate a location and/or orientation (e.g., using simultaneous localization and mapping (SLAM)), an autonomous vehicle may also include additional sensors, such as an inertial 
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Akella and Sathyanarayana, to filter driving records to include control outputs, state information, planned/actual location information and heading. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data.
Regarding claim 12
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The medium of claim 10, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.”
Sathyanarayana discloses “The medium of claim 10, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection parameters, voltage and/or current 
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sathyanarayana, to filter driving records to include a gearshift position. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data, by filtering out gearshift positions in neutral or park.
Regarding claim 13
Kim discloses “The medium of claim 10, the operations further comprising: aligning the extracted driving records for each ADV in the plurality of ADVs according to a timestamp of each extracted driving record,” (See Kim [0066] “Herein, the deep learning model library 160 may classify and manage the deep learning models based on information such as place, date and time, time periods, type of the autonomous vehicles, etc. corresponding to training data used for training each of the deep learning models, or classify and manage the deep learning models currently used by the 
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;”, “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;”, & “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.”
Sathyanarayana discloses “wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection parameters, voltage and/or current values of any vehicle components operating on electrical power, brake lever position, brake pedal position, brake caliper position, etc.),”).
Sathyanarayana discloses “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;
Akella discloses “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.” (See Akella [0070] “For example, while sensor data from the LIDAR, camera, radar, and/or sonar sensors or subsystems may be used to estimate a location and/or orientation (e.g., using simultaneous localization and mapping (SLAM)), an autonomous vehicle may also include additional sensors, such as an inertial measurement unit (IMU) and/or a GPS unit, for determining a location of the autonomous vehicle in an environment.” & See Sathyanarayana [0044] “vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.),”).
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Akella and Sathyanarayana, to filter driving records to include control outputs, state information, planned/actual location information and heading. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data.
Regarding claim 18
Kim modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The system of claim 16, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.
Sathyanarayana discloses “The system of claim 16, wherein the extracted driving records are further filtered to include driving records corresponding to a gearshift position of the ADV, wherein the gearshift position comprises one of a forward gear or a reverse gear position.” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection parameters, voltage and/or current values of any vehicle components operating on electrical power, brake lever position, brake pedal position, brake caliper position, etc.), vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.), vehicle inputs (e.g., accelerator pedal position, steering wheel position, gear shifter position, etc.), driver parameters (e.g., whether the driver is distracted or not, a distraction level of a distracted driver, a head position of a driver, etc.), vehicle cabin parameters (e.g., noise levels, number of passengers in the vehicle, etc.), and any other suitable data related to the operation of a vehicle.”).
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sathyanarayana, to filter driving records to include a gearshift position. Doing so provides a method in the art known to filter driving data for motion planning by autonomous vehicle type, which would advantageously enable an autonomous uniform analysis of control system data, by filtering out gearshift positions in neutral or park.
Regarding claim 19
Kim discloses “The system of claim 16, the operations further comprising: aligning the extracted driving records for each ADV in the plurality of ADVs according to a timestamp of each extracted driving record,” (See Kim [0066] “Herein, the deep learning model library 160 may classify and manage the deep learning models based on information such as place, date and time, time periods, type of the autonomous vehicles, etc. corresponding to training data used for training each of the deep learning models, or classify and manage the deep learning models currently used by the individual autonomous vehicles such that each of the deep learning models corresponds to the individual autonomous vehicles.”).
Kim modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;”, “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;”, & “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.”
Sathyanarayana discloses “wherein, for each ADV in the plurality of ADVs, the extracted records of driving data comprise: controller outputs to controlled systems of the ADV, including throttle, brakes, and steering, and including measured states of the controlled systems responsive to the controller outputs;” (See Sathyanarayana [0044] “Vehicle operational data can include vehicle outputs (e.g., engine output power, transmission gear state, throttle and/or accelerator pedal position, fuel injection 
Sathyanarayana discloses “state information of the chassis of the ADV, including pitch, roll, ADV incline, and forward and lateral acceleration;” (See Sathyanarayana [0044] “vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.),”).
Akella discloses “and location information indicating a planned location and heading of the ADV and an actual location and heading of the ADV, at a timestamp of the location information.” (See Akella [0070] “For example, while sensor data from the LIDAR, camera, radar, and/or sonar sensors or subsystems may be used to estimate a location and/or orientation (e.g., using simultaneous localization and mapping (SLAM)), an autonomous vehicle may also include additional sensors, such as an inertial measurement unit (IMU) and/or a GPS unit, for determining a location of the autonomous vehicle in an environment.” & See Sathyanarayana [0044] “vehicle kinematics (e.g., acceleration, velocity, position, planned traversal path, current traversal path, past traversal path, trajectory, etc.),”).
Kim, Kazemi, Akella, and Sathyanarayana are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Akella and Sathyanarayana, to filter driving records to include control outputs, state information, planned/actual location information and heading. Doing so provides a method in the art known to filter .
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (U.S. Publication No. 2020/0249675) in view of Kazemi et. al. (U.S. Publication No. 2018/0292830) in further view of Akella (U.S. Publication No. 2020/0406894) in even further view of Motomura et. al. (U.S. Publication No. 2018/0105186).
Regarding claim 7
Kim modified discloses all of the elements of claim 1, and further discloses all of the elements of the claimed invention except “The method of claim 1, further comprising: generating visualization information from the extracted data records;”, “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.”
Motomura discloses “The method of claim 1, further comprising: generating visualization information from the extracted data records;” (See Motomura [0271] “General purpose behavior estimation unit 412 obtains behaviors included in the driving history for the specific driver (for example, driver x) as training data. General purpose behavior estimation unit 412 further obtains, as input parameters, a feature amount set associated with the behaviors included in the driving history. General purpose behavior estimation unit 412 inputs the input parameters to general purpose behavior estimation NN and outputs the output from the general purpose behavior estimation NN to histogram generator 413 as a tentative behavior estimation result. General purpose 
Motomura discloses “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.” (See Motomura [0272] “Histogram generator 413 obtains behaviors included in the training data and the tentative behavior estimation result corresponding to the behaviors, and generates a tentative behavior histogram indicating a cumulative value of the tentative behavior estimation result corresponding to the behaviors included in the training data.”).
Kim, Kazemi, Akella, and Motomura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Motomura, to generate visual representations of raw data as per [0030] of the specification. Doing so provides a method in the art known to generate a report to analyze data associated with autonomous vehicle operation, which would advantageously enable both manual and uniform automated analysis of control system data.
Regarding claim 14
Kim modified discloses all of the elements of claim 10, and further discloses all of the elements of the claimed invention except “The medium of claim 10, the operations further comprising: generating visualization information from the extracted data records;”, “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.”
Motomura discloses “The medium of claim 10, the operations further comprising: generating visualization information from the extracted data records;” (See Motomura [0271] “General purpose behavior estimation unit 412 obtains behaviors included in the driving history for the specific driver (for example, driver x) as training data. General purpose behavior estimation unit 412 further obtains, as input parameters, a feature amount set associated with the behaviors included in the driving history. General purpose behavior estimation unit 412 inputs the input parameters to general purpose behavior estimation NN and outputs the output from the general purpose behavior estimation NN to histogram generator 413 as a tentative behavior estimation result. General purpose behavior estimation unit 412 also outputs the training data to histogram generator 413.”).
Motomura discloses “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.
Kim, Kazemi, Akella, and Motomura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Motomura, to generate visual representations of raw data as per [0030] of the specification. Doing so provides a method in the art known to generate a report to analyze data associated with autonomous vehicle operation, which would advantageously enable both manual and uniform automated analysis of control system data.
Regarding claim 20
Kim modified discloses all of the elements of claim 16, and further discloses all of the elements of the claimed invention except “The system of claim 19, the operations further comprising: generating visualization information from the extracted data records;”, “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.”
Motomura discloses “The system of claim 19, the operations further comprising: generating visualization information from the extracted data records;” (See Motomura [0271] “General purpose behavior estimation unit 412 obtains behaviors included in the driving history for the specific driver (for example, driver x) as training data. General purpose behavior estimation unit 412 further obtains, as input parameters, a feature amount set associated with the behaviors included in the driving history. General purpose behavior estimation unit 412 inputs the input parameters to general purpose behavior estimation NN and outputs the output from the general purpose behavior 
Motomura discloses “and providing the visualization information to at least one of: a system that generates a report including plots and histograms of the visualization information; or a simulation system that generates one or more charts, histograms, or plots for display on the simulation system, using the visualization information.” (See Motomura [0272] “Histogram generator 413 obtains behaviors included in the training data and the tentative behavior estimation result corresponding to the behaviors, and generates a tentative behavior histogram indicating a cumulative value of the tentative behavior estimation result corresponding to the behaviors included in the training data.”).
Kim, Kazemi, Akella, and Motomura are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kim to incorporate the teachings of Motomura, to generate visual representations of raw data as per [0030] of the specification. Doing so provides a method in the art known to generate a report to analyze data associated with autonomous vehicle operation, which would advantageously enable both manual and uniform automated analysis of control system data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664